United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.R., Appellant
and
DEPARTMENT OF THE NAVY, MILITARY
SEALIFT COMMAND, Norfolk, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Stephen C. Swain, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-702
Issued: November 8, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION

On January 11, 2010 appellant filed a timely appeal from Office of Workers’
Compensation Programs’ decisions dated September 29, 2009 and January 5, 2010. Under 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant sustained a right foot injury in the performance of
duty on September 21, 2007; and (2) whether the Office properly refused to reopen appellant’s
case for reconsideration of her claim under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
Appellant, a 61-year-old naval cook, filed a claim for benefits on January 5, 2009,
alleging that she fractured her right foot while departing her port of call from a launch ship on
September 21, 2007.

By letter dated January 12, 2009, the Office advised appellant that she needed to submit
additional factual and medical evidence in support of her claim. It asked her to explain why she
did not report her alleged injury until January 5, 2009, when she allegedly sustained her injury on
September 21, 2007. The Office asked appellant to submit a comprehensive medical report from
her treating physician describing her symptoms and the medical reasons for her condition, a
diagnosis of the condition, and an opinion as to whether her claimed condition was causally
related to her federal employment. It requested that she submit the additional evidence within 30
days. Appellant did not submit any additional evidence.
By decision dated February 17, 2009, the Office denied appellant’s claim, finding that
she failed to establish fact of injury. It noted that it had requested additional factual information
to support her claim, but she failed to submit such evidence. The Office therefore denied
compensation.
On March 3, 2009 appellant’s attorney requested an oral hearing, which was held on
June 17, 2009. Appellant submitted voluminous documentation in support of her claim,
including medical reports, hospital notes, treatment notes, diagnostic test results and disability
slips. These documents were received by the Office on June 29, 2009.
A January 4, 2008 computerized axial tomography (CAT) scan indicated that appellant
had an acute fracture of the right toe, with multiple degenerative and diabetic-related conditions.
In a magnetic resonance imaging (MRI) scan report dated June 25, 2008, Dr. James C.
Mosure, a Board-certified radiologist, stated that appellant had experienced pain and swelling in
the right foot for the previous six months. He noted degenerative changes in the right foot, with
a resolved fracture, mild inflammation of the deltoid ligament and moderate, chronic, but stable
proximal plantar fascial thickening. Dr. Mosure advised that appellant also had diabetic
neuropathic arthropathy, most pronounced at the mid foot, at the second tarsal metatarsal joint,
along with distal posterior tibialis and peroneus longus tendinitis.
In an August 14, 2008 surgical report, Dr. William P. Grant, a podiatrist, indicated that he
had performed a procedure involving a triple arthrodesis, navicular cuneiform arthrodesis,
second metatarsal cuneiform arthrodesis, Achilles tendon lengthening, and chondrodiastasis of
the ankle joint to correct a Charcot diabetic right foot with pain and degenerative changes of the
right ankle joint. He advised that appellant had been treated for long-standing complaints of
severe pain in her right foot; most of her ankle pain was attributable to traction from the deltoid
and a collapsed arch. Dr. Grant stated that conservative measures had not ameliorated
appellant’s right foot pain for any length of time; therefore, she had decided to proceed with
surgical intervention, including fusion of the degenerated and Charcot-inflamed bone, in an
attempt to recreate the medial longitudinal arch and reposition the foot. He specifically stated
that “no discussion of any traumatic event was provided.”
In a report dated August 15, 2008, Dr. Allison Blanks, a Board-certified family
practitioner, stated that appellant had a medical history significant for diabetes, hypertension,
hyperlipidemia and moderate to severe aortic stenosis. She noted that Dr. Grant had performed
right foot surgery on August 14, 2008 and indicated that there were no difficulties in the

2

perioperative period and was still employed as a food service worker with the employing
establishment. Dr. Blanks stated that “no mention of a work injury is provided.”
Appellant submitted a June 23, 2009 affidavit, from Jason Sabatine, a coworker, who
stated that he was present at the time the alleged September 21, 2007 incident occurred and that
he witnessed appellant’s accident. Mr. Sabatine asserted that on this date he and appellant were
returning to their ship and that appellant injured her foot while boarding the ship from their
launch craft. He stated that appellant continued to carry out her cooking duties with a decided
limp and had to seek medical attention; she had her leg wrapped until the voyage ended.
By decision dated September 29, 2009, an Office hearing representative affirmed the
February 17, 2009 decision. He modified the decision and accepted that the September 21, 2007
incident occurred, as alleged. The Office hearing representative found, however, that appellant
did not submit sufficient medical evidence to establish that the September 21, 2007 employment
incident would have been competent to cause the claimed right foot fracture.
By letter dated November 13, 2009, appellant’s attorney requested reconsideration.
Appellant did not submit any additional medical evidence.
By decision dated January 5, 2010, the Office denied appellant’s application for review
on the grounds that it neither raised substantive legal questions nor included new and relevant
evidence sufficient to require the Office to review its prior decision.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing that the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained in
the performance of duty as alleged, and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.2 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated upon
a traumatic injury or an occupational disease.3
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.4 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to

1

5 U.S.C. §§ 8101-8193.

2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

John J. Carlone, 41 ECAB 354 (1989).

3

establish that the employment incident caused a personal injury.5 The medical evidence required
to establish causal relationship is usually rationalized medical evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on the
issue of whether there is a causal relationship between the claimant’s diagnosed condition and
the implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.6
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.7
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor,
the belief that her condition was caused, precipitated or aggravated by her employment is
sufficient to establish causal relationship.8 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence.
ANALYSIS -- ISSUE 1
The Office accepted that appellant experienced right foot pain while disembarking a launch
ship on September 21, 2007. The question of whether an employment incident caused a personal
injury can only be established by probative medical evidence.9 Appellant has not submitted
rationalized, probative medical evidence to establish that the September 21, 2007 employment
incident would have been competent to cause the claimed injury.
Appellant submitted evidence from Drs. Mosure, Grant and Blanks. Dr. Mosure advised
in his June 25, 2008 MRI scan report that appellant had experienced pain and swelling in the
right foot and noted degenerative changes in the right foot, with a resolved fracture, mild
inflammation of the deltoid ligament and moderate, chronic, but stable proximal plantar fascial
thickening. He indicated that appellant also had diabetic neuropathic arthropathy, distal posterior
tibialis and peroneus longus tendinitis. In an August 14, 2008 postoperative report, Dr. Grant
stated that appellant had requested surgery for her right foot because conservative measures had
failed to significantly reduce her severe, long-term pain. He therefore performed a fusion of the
degenerated and Charcot-inflamed bone in an effort to recreate the medial longitudinal arch and
reposition the foot. Dr. Grant stated, however, that appellant had not provided any history of a
traumatic event concerning her right foot. Dr. Blanks stated findings on examination and

5

Id. For a definition of the term “injury,” see 20 C.F.R. § 10.5(a)(14).

6

Id.

7

See Joe T. Williams, 44 ECAB 518, 521 (1993).

8

Id.

9

Carlone, supra note 4.

4

appellant’s medical history and noted that there were no difficulties in the postoperative period.
She also stated that appellant did not mention a work injury with regard to her right foot.
The weight of medical opinion is determined by the opportunity for and thoroughness of
examination, the accuracy and completeness of physician’s knowledge of the facts of the case,
the medical history provides, the care of analysis manifested and the medical rationale expressed
in support of stated conclusions.10 Although Drs. Mosure, Grant and Blanks presented diagnoses
of appellant’s condition, these physicians did not address how these conditions were causally
related to the September 21, 2007 work incident. The medical reports of record did not explain
how medically appellant would have sustained a right foot injury because she was disembarking
a launch craft on September 21, 2007. The medical opinions of record regarding causal
relationship are of limited probative value in that they did not provide adequate medical rationale
in support of their conclusions.11 These physicians did not describe appellant’s accident or how
the accident would have been competent to cause the claimed condition. Drs. Grant and Blanks
specifically stated that appellant did not mention any work injury in connection with her right
foot fracture. There is, therefore, no rationalized evidence in the record that appellant’s fractured
right foot was work related. Therefore, appellant failed to provide a medical report from a
physician that explains how the work incident of September 21, 2007 caused or contributed to
the claimed right foot injury.
The Office advised appellant of the evidence required to establish her claim; however,
appellant failed to submit such evidence. Appellant did not provide a medical opinion which
describes or explains the medical process through which the September 21, 2007 work accident
would have caused the claimed injury. Accordingly, she did not establish that she sustained a
fractured right foot in the performance of duty. The Office properly denied appellant’s claim for
compensation.12
LEGAL PRECEDENT -- ISSUE 2
Under 20 C.F.R. § 10.606(b), a claimant may obtain review of the merits of his or her
claim by showing that the Office erroneously applied or interpreted a specific point of law; by
advancing a relevant legal argument not previously considered by the Office; or by constituting
relevant and pertinent evidence not previously considered by the Office.13 Evidence that repeats
or duplicates evidence already in the case record has no evidentiary value and does not constitute
a basis for reopening a case.14

10

See Anna C. Leanza, 48 ECAB 115 (1996).

11

William C. Thomas, 45 ECAB 591 (1994).

12

The Board notes that appellant submitted additional evidence to the record following the June 23, 2009 Office
decision. The Board’s jurisdiction is limited to a review of evidence which was before the Office at the time of its
final review. 20 C.F.R. § 501(c).
13

20 C.F.R. § 10.606(b)(1); see generally 5 U.S.C. § 8128(a).

14

Howard A. Williams, 45 ECAB 853 (1994).

5

ANALYSIS -- ISSUE 2
In the present case, appellant has not shown that the Office erroneously applied or
interpreted a specific point of law; she has not advanced a relevant legal argument not previously
considered by the Office; and she has not submitted relevant and pertinent evidence not
previously considered by the Office. She has not submitted any new medical evidence with her
request for reconsideration. The Office did not abuse its discretion in refusing to reopen
appellant’s claim for a review on the merits.
CONCLUSION
The Board finds that appellant has failed to establish that she sustained a right foot injury
in the performance of duty. The Board finds that the Office properly refused to reopen her case
for reconsideration on the merits of her claim under 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the January 5, 2010 and September 29, 2009
decisions of the Office of Workers’ Compensation Programs be affirmed.
Issued: November 8, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

